Citation Nr: 0803532	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-23 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for joint pain in the 
hands, hips, knees and feet, to include as due to undiagnosed 
illness. 

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for bipolar disorder.  

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to April 
1991.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Detroit, Michigan (hereinafter RO).  

The issues of entitlement to service connection for bipolar 
disorder and entitlement to a total rating for compensation 
purposes based upon individual unemployability (TDIU) 
addressed in the Remand portion of the decision below require 
additional development and are remanded to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The RO has determined that the claimant is a Persian Gulf 
Veteran  

2.  The competent evidence does not show that the veteran has 
a disability manifested as joint pain in the hands, hips, 
knees or feet as a result of service.  

3.  A June 2000 rating decision found that new and material 
had not been received to reopen a claim for service 
connection for bipolar disorder; the veteran was notified of 
this decision in that month but did not appeal this decision.  

4.  Evidence received since the June 2000 rating decision 
raises a reasonable possibility of substantiating the claim 
for service connection for bipolar disorder 



CONCLUSIONS OF LAW

1.  A disability manifested as joint pain in the hands, hips, 
knees or feet was not incurred in or aggravated by service, 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007). 

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for bipolar disorder is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, prior to the adjudication from 
which this appeal was filed, letters dated in May 2002 and 
August 2002 essentially satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with VA and medical 
records.  The veteran has been afforded VA Compensation and 
Pension examinations, and there is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  With 
regard to the general assertion of the veteran's 
representative in May 2007 that the veteran be afforded 
another examination, the record is sufficient to equitably 
adjudicate the veteran's claims decided herein, and the facts 
of this case do not suggest the need for an additional 
examination with respect to the issues adjudicated below.  38 
C.F.R. § 3.159(c)(4); compare Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), with Charles v. Principi, 16 Vet. App. 
370 (2002).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the issue adjudicated 
below, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

A.  Joint pain in the hands, hips, knees and feet

Service connection may be granted for disability resulting 
from personal injury or disease during active military 
service, or for aggravation of a pre-existing injury or 
disease during such service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303(a), 3.304.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).   

In order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Notwithstanding the above, Section 1117 to Title 38, United 
States Code authorizes VA to compensate any Persian Gulf 
veteran with a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed illnesses, 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms, such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome, or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2).  VA regulations provide that for a disability to 
be presumed to have been incurred in service, the disability 
must have become manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for six months or more 
and disabilities that show intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.
  
The claims file includes a computer generated record that 
indicates the veteran served for 13 days in the Persian Gulf, 
and he has been found by the RO to be a "Persian Gulf 
veteran" by regulation.  38 C.F.R. § 3.317(d).  In this 
regard, service connection under the provisions for Persian 
Gulf veterans as set forth above has been granted for 
disabilities characterized as "painful back and ankles," 
and chronic fatigue syndrome.  

The veteran, including in sworn testimony to a hearing 
officer at the RO, contends that he has a disability 
manifested a joint pain in the hands, hips, knees and feet 
that is the result of service, to include as a result of an 
undiagnosed illness associated with his service in the 
Persian Gulf.  The service medical records do not reflect 
treatment for pain in the hands, hips, knees or feet.  The 
veteran did describe having a sore left knee "for years" 
that had waxed and waned on a report of medical history 
compiled at separation.  The examination of the left knee at 
that time was normal, although the reports from the 
separation examination noted "probable osteoarthritis" of 
the left knee.  

Thereafter, the veteran was afforded a VA examination in 
August 2002 to determine the nature of any disabilities he 
may have incurred as a result of service, to include that 
attributable to Persian Gulf service.  The diagnoses 
following the examination included diffuse arthralgia and 
muscle pain of unknown etiology and chronic fatigue by 
history of unknown etiology.  The examination noted crepitus 
in the left knee but no tenderness, swelling or redness of 
the knee or hip joints.  Movement in these joints was 
described as being within the normal ranges of motion.  No 
limitation of hand functioning was reported and grip strength 
was described as "fairly good."  X-rays of the hip and knee 
joints were negative.  

The reports from the August 2002 VA examination did not 
reflect a current disability of the hands, hips, knees, and 
feet as a result of service, to include as a result of 
undiagnosed illness associated with his Persian Gulf service.  
As for the veteran's assertions that he has such a disability 
that is related to service, these assertions cannot be used 
to establish a claim as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  As such, service connection cannot 
be granted for the claimed disability manifested as pain of 
the hands, hips, knees and feet.  In making this 
determination, the Board notes that to the extent that there 
is any "weakness" due to arthralgia associated with this 
claimed symptomatology cluster, the RO has attributed such 
weakness to the veteran's service-connected chronic fatigue 
syndrome.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for joint pain in the hands, hips, knees and feet, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



B. New and Material 

A June 2000 rating decision to which the veteran was notified 
in that month found that new and material had not been 
received to reopen a claim for service connection for bipolar 
disorder.  The veteran was notified of this decision in that 
month but did not appeal this decision.  As such, it is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

The RO reopened the claim for service connection for bipolar 
disorder in a January 2004 rating decision.  Notwithstanding 
this decision, the Board must conduct an independent review 
of the evidence to determine whether new and material 
evidence has been received.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  After conducting this review, 
the Board concludes that new and material evidence has been 
received to reopen the claim for service connection for a 
bipolar disorder to include, but not limited to, VA clinical 
records reflecting a current diagnosis of bipolar disorder 
and a July 2002 statement from the veteran's sister asserting 
that the veteran had worsening bipolar disorder since service 
and that this condition did not exist prior to service.  When 
this evidence is considered in conjunction with the all the 
evidence of record, the Board finds that this evidence raises 
a "reasonable possibility" of substantiating the claim for 
service connection for bipolar disorder,  and is therefore 
material evidence.  38 C.F.R. § 3.156.  This evidence is 
presumed to be credible for the purpose of determining the 
materiality of the evidence.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  As such, the claim for service 
connection for bipolar disorder is reopened.  


ORDER

Service connection for joint pain in the hands, hips, knees 
and feet, to include as due to undiagnosed illness, is 
denied.  

The claim for service connection for bipolar disorder is 
reopened. 


REMAND

In his May 2007 presentation to the Board, the veteran's 
representative requested that this case be remanded to afford 
the veteran an examination.  The Board is in agreement with 
the veteran's representative with respect to the reopened 
claim for service connection for bipolar disorder, as the 
record does not reflect a VA examination that includes an 
opinion as to whether the veteran developed this condition as 
a result of service, to include by way of aggravation.  Such 
an examination is necessary in this case in order to comply 
with the duty to assist the veteran.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  
   
With regard to the issue of entitlement to TDIU, a favorable 
resolution of the veteran's claim for service connection for 
bipolar disorder could potentially impact the adjudication of 
the claim for TDIU.  As such, the Board finds the TDIU issue 
to be inextricably intertwined with the claim for service 
connection for bipolar disorder, and adjudication of this 
issue by the Board must thus be deferred.  Harris v 
Derwinski, 1 Vet. App. 80 (1991).  The necessary delay in the 
adjudication of the veteran's claim for TDIU will also allow 
the RO to provide the veteran with a letter providing the 
specific notice pertaining to claims for TDIU required by 
law, as such a letter has not been provided to the veteran.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.159 (2007).  

Accordingly, the case is remanded for the following action:

1.  The RO must notify the veteran of the 
specific information needed to 
substantiate his claim for TDIU; the 
evidence or information he must submit; 
the information or evidence that VA will 
obtain; and information as to effective 
dates.  The notice must also tell the 
veteran to submit any pertinent evidence 
in his possession.  

2.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

3.  The veteran must be provided with a 
psychiatric examination to determine the 
etiology of his bipolar disorder.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
pre-service, in-service, and post service 
medical records, the examiner must state 
whether the veteran developed bipolar 
disorder as result of service, to include 
by way of aggravation of the psychiatric 
disorder noted prior to service reflected 
by the reports from hospitalization in 
July and August 1981 following an 
attempted suicide.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of his claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  If either claim on appeal remains 
denied, a supplemental statement of the 
case must be issued, and the veteran and 
his representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


